               Case 2:20-cv-00478-DDP-AS Document 1 Filed 01/16/20 Page 1 of 24 Page ID #:1



                1 MARC E. MAYER (SBN 190969)
                    mem@msk.com
                2 KARIN G. PAGNANELLI (SBN 174763)
                    kgp@msk.com
                3 MITCHELL SILBERBERG & KNUPP LLP
                  2049 Century Park East, 18th Floor
                4 Los Angeles, CA 90067-3120
                  Telephone: (310) 312-2000
                5 Facsimile: (310) 312-3100
                6 Attorneys for Plaintiff
                7
                8                       UNITED STATES DISTRICT COURT
                9                      CENTRAL DISTRICT OF CALIFORNIA
               10
               11 UBISOFT, INC., a corporation existing     CASE NO.
                  under the laws of California,
               12                                           COMPLAINT FOR:
                                Plaintiff,
               13                                           (1) VIOLATION OF THE
                         v.                                 COMPUTER FRAUD AND ABUSE
               14                                           ACT, 18 U.S.C. §§ 1030 ET SEQ.;
                  DENNIS KRUK, a/k/a
               15 DENNIS_KRUK, _D.K_3,                      (2) VIOLATION OF CALIFORNIA
                  DENNIS10KRUKD,                            PENAL CODE § 502;
               16 DENNIS10KRUK, BYDK_3,
                  FOREVERDK_3, and DERDK, an                (3) TRESPASS TO CHATTEL;
               17 individual; MAXIMILIAN KUEHL,
                  a/k/a GIVEMEYOURELLO,                     (4) INTENTIONAL
               18 MAXIMILIANKUEHL0, VERSIX,                 INTERFERENCE WITH
                  DANIELDUSENANDR,                          CONTRACTUAL RELATIONS;
               19 SIXSIEGEGAMING, and VERSIX_,
                  an individual; KELVIN (KEVIN)             (5) UNFAIR COMPETITION
               20 UTTIH, a/k/a KUTTIHS, KUTTIH,
                  and KEUTTIH, an individual; B.R. a/
               21 k/a TEST123TEST123,                       DEMAND FOR JURY TRIAL
                  BENJAMINSTRIKE,
               22 BENJAMINSTRIKES,
                  XBLAZZEROPSERVICES, and
               23 LIGHTNING_MAN420, an individual;
                  SNG.ONE LTD, an entity of unknown
               24 form; DOE 1 a/k/a
                  SHORTNAMEGAME,
               25 @SHORTNAMEGAME, and
                  APPLE.ID12343@GMAIL.COM; and
               26 DOES 2 through 10, inclusive,
               27               Defendants.
  Mitchell     28
Silberberg &
 Knupp LLP
               Case 2:20-cv-00478-DDP-AS Document 1 Filed 01/16/20 Page 2 of 24 Page ID #:2



                1                          PRELIMINARY STATEMENT
                2         1.    Ubisoft, Inc. (“Ubisoft”) is one of the world’s most prominent
                3 publishers of high-quality video games and interactive entertainment products.
                4 Ubisoft’s products include some of the most popular video games ever created,
                5 such as games in the Assassin’s Creed, Far Cry, and Tom Clancy game franchises.
                6 Ubisoft’s Tom Clancy games encompass more than a dozen military action games,
                7 including the bestselling competitive multiplayer game Tom Clancy’s Rainbow
                8 Six: Siege (“R6S”). In order to maintain Ubisoft’s strong community of dedicated
                9 R6S players, Ubisoft has invested considerable time, money, and effort into
               10 ensuring that all of its players have a positive, fun, and rewarding experience each
               11 time they play R6S. By this lawsuit, Ubisoft seeks to stop an unscrupulous
               12 commercial group of hackers and profiteers dedicated to harming Ubisoft’s games
               13 and destroying the R6S player experience for their own personal financial benefit.
               14         2.    Defendants are members of a business enterprise that provides its
               15 customers with subscription-based access to software and other online services
               16 designed to enable their customers to perpetrate targeted denial-of-service (“DoS”)
               17 and distributed denial-of-service (“DDoS”) attacks (the “DDoS Attacks”) on the
               18 computer servers that enable R6S players to play and compete in the game
               19 (collectively, the “DDoS Services”). Defendants have offered the DDoS Services
               20 through various domain names, websites, and anonymous online aliases, including
               21 the websites sng.one and r6s.support. The DDoS Attacks that Defendants enable
               22 and facilitate are designed to disrupt and impede the functioning of the R6S
               23 servers, often disconnecting all of the players playing R6S on the targeted server.
               24 And even when the DDoS Attacks do not completely destroy existing matches,
               25 they can, and regularly do, impede the normal operation of the game, including by
               26 causing severe degradation of the game experience for legitimate players.
               27         3.    The DDoS Services represent an enormous threat to R6S and Ubisoft.
  Mitchell     28 The DDoS Services have caused, and are continuing to cause, serious and
Silberberg &
 Knupp LLP
                                                            2
               Case 2:20-cv-00478-DDP-AS Document 1 Filed 01/16/20 Page 3 of 24 Page ID #:3



                1 irreparable harm to Ubisoft, its valuable player community, and its business
                2 interests. Defendants’ provision of the DDoS Services and repeated DDoS Attacks
                3 on Ubisoft’s computer systems, network, and servers disrupts, interferes with, and
                4 prevents R6S from operating properly. Moreover, in the case of a server or
                5 network crash, the Defendants’ DDoS Attacks deny R6S’s legitimate and
                6 authorized users access to Ubisoft’s servers, and more importantly, the game itself.
                7 This repeated service interruption and denial alienates and frustrates legitimate
                8 players. Defendants’ provision of the DDoS Services, especially in the United
                9 States, has caused severe harm to Ubisoft, including irreparable damage to its
               10 customers’ goodwill and trust.
               11         4.    Defendants are well aware of the harm that the DDoS Services and
               12 DDoS Attacks cause to Ubisoft. Indeed, knowing that this lawsuit was imminent,
               13 Defendants have hastily sought to conceal evidence concerning their involvement,
               14 even going so far as to create and publish a fictional seizure notice on one of the
               15 websites used by Defendants falsely claiming that the domain had been seized by
               16 “Microsoft Inc. and Ubisoft Entertainment” pursuant to a fictional “Operation
               17 (D)DoS OFF.”
               18         5.    As set forth herein, Defendants have engaged in numerous unlawful
               19 acts under United States law. Defendants have knowingly and intentionally
               20 impaired the integrity and availability of Ubisoft’s computer servers, disrupting
               21 and preventing authorized users from actively engaging with and accessing the
               22 R6S computer servers, in violation of, inter alia, the Computer Fraud and Abuse
               23 Act (“CFAA”), 18 U.S.C. §§ 1030 et seq., and California Penal Code § 502.
               24 Defendants further have intentionally and without permission disrupted, interfered
               25 with, and impaired the condition, quality, and value of Ubisoft’s computer systems,
               26 servers, and networks in violation of California common law. Moreover,
               27 Defendants have knowingly, intentionally, and maliciously induced Ubisoft
  Mitchell     28 customers in the United States to breach their contracts with Ubisoft, including
Silberberg &
 Knupp LLP
                                                             3
               Case 2:20-cv-00478-DDP-AS Document 1 Filed 01/16/20 Page 4 of 24 Page ID #:4



                1 contracts that explicitly prohibit them from engaging in the precise type of hacking
                2 that Defendants enable by use of their DDoS Services. Defendants not only know
                3 that their conduct is unlawful, but they engage in that conduct with the deliberate
                4 intent to harm Ubisoft, R6S, and its community. Ubisoft is entitled to monetary
                5 damages, injunctive and other equitable relief, and punitive damages against
                6 Defendants.
                7
                8                             JURISDICTION AND VENUE
                9         6.    This is a civil action seeking damages, injunctive relief, and other
               10 equitable relief under the CFAA, 18 U.S.C. § 1030 et seq., and the laws of the
               11 State of California.
               12         7.    This Court has subject matter jurisdiction over Ubisoft’s claims for
               13 violation of the CFAA pursuant to 28 U.S.C. §§ 1331 and 1338(a). Pursuant to 28
               14 U.S.C. § 1367, this Court has supplemental jurisdiction over Ubisoft’s state law
               15 claims for violation of the California Penal Code § 502, trespass to chattel,
               16 intentional interference with contractual relations, and unfair competition, which
               17 are so related to Ubisoft’s claims under the CFAA as to be part of the same case or
               18 controversy. Additionally, this Court has subject matter jurisdiction pursuant to 28
               19 U.S.C. § 1332 because the amount in controversy exceeds the sum or value of
               20 $75,000, and the action is between a California corporation and citizens of a
               21 foreign jurisdiction.
               22         8.    This Court has personal jurisdiction over Defendants because they
               23 have purposefully directed their activities at the United States, and at California.
               24 Ubisoft is informed and believes, and on that basis alleges, that, without limitation:
               25               (a)      Defendants conduct extensive and ongoing business with users
               26 in the United States and the State of California;
               27               (b)      Defendants provide the DDoS Services in the United States and
  Mitchell     28 the State of California, advertise and market the DDoS Services in the United
Silberberg &
 Knupp LLP
                                                              4
               Case 2:20-cv-00478-DDP-AS Document 1 Filed 01/16/20 Page 5 of 24 Page ID #:5



                1 States and the State of California, and communicate directly with users in the
                2 United States and in the State of California, including for the purposes of soliciting
                3 subscriptions of the DDoS Services by such users and providing customer and
                4 technical support for the DDoS Services;
                5                (c)   Defendants have directed their unlawful activities at Ubisoft,
                6 knowing and intending that Ubisoft would be harmed by their conduct in the
                7 United States and primarily in California, where Ubisoft has a significant business
                8 presence and where its U.S. office is based;
                9                (d)   Defendants have entered into, and continue to enter into,
               10 contracts with individuals in the United States and in the State of California,
               11 including contracts pursuant to which such individuals’ license from Defendants
               12 the right to use the DDoS Services. In return for such licenses, Defendants receive
               13 ongoing and recurring daily, weekly, or monthly payments from individuals in the
               14 United States; and
               15                (e)   Defendants contract with entities located in the United States
               16 and the State of California in connection with their business. This includes, for
               17 example, credit card processors and merchant banks.
               18         9.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)
               19 because this is a judicial district in which a substantial part of the events giving rise
               20 to the claims occurred, and/or in which Ubisoft’s injury was suffered.
               21
               22                                     THE PARTIES
               23         10.    Ubisoft is a corporation duly organized and existing under the laws of
               24 California. Ubisoft is the United States publisher of, and owner of certain
               25 exclusive rights in, the immensely popular online game Rainbow Six: Siege
               26 (“R6S”).
               27         11.    Ubisoft is informed and believes, and on that basis alleges that
  Mitchell     28 Defendant Dennis Kruk, a/k/a dennis_kruk, _d.k_3, dennis10krukd, dennis10kruk,
Silberberg &
 Knupp LLP
                                                              5
               Case 2:20-cv-00478-DDP-AS Document 1 Filed 01/16/20 Page 6 of 24 Page ID #:6



                1 byDK_3, foreverdk_3, and derDK (“Kruk”), is an individual residing in Munich,
                2 Germany. Ubisoft is informed and believes that Kruk, in concert with the other
                3 Defendants, is responsible for the operation and promotion of the DDoS Services.
                4         12.   Ubisoft is informed and believes, and on that basis alleges that
                5 Defendant Maximilian Kuehl, a/k/a GiveMeYourElLo, Maximiliankuehl0,
                6 VeRSiX, DanielDusenAandr, sixsiegegaming, and versix_ (“Kuehl”), is an
                7 individual residing in Werningshausen, Germany. Ubisoft is informed and
                8 believes that Kuehl, in concert with the other Defendants, is responsible for the
                9 operation and promotion of the DDoS Services.
               10         13.   Ubisoft is informed and believes, and on that basis alleges that
               11 Defendant Kelvin (Kevin) Uttih, a/k/a kuttihs, kuttih, and keuttih (“Uttih”), is an
               12 individual residing in Lagos, Nigeria. Ubisoft is informed and believes that Uttih
               13 is the person responsible for developing, updating, maintaining and supporting the
               14 DDoS Services. Ubisoft is informed and believes Uttih is responsible for
               15 collecting, processing, and transmitting to one or more of the other Defendants
               16 payments made by SNG.ONE’s customers for use of and access to the DDoS
               17 Services.
               18         14.   Ubisoft is informed and believes, and on that basis alleges that
               19 Defendant B.R, a/k/a test123test123, benjaminstrike, benjaminstrikes,
               20 xblazzeropservices, and Lightning_Man420, is a minor individual residing in
               21 Hoogwoud, Netherlands. Ubisoft is informed and believes that B.R. is the person
               22 responsible for operating, updating, maintaining and supporting the r6ddos.com
               23 website by which Defendants provide their DDoS Services. Ubisoft is informed
               24 and believes, and on that basis alleges that Defendant B.R also is a “reseller” of the
               25 DDoS Services, meaning that he collects and processes payments for the DDoS
               26 Services.
               27         15.   Ubisoft is informed and believes, and on that basis alleges, that
  Mitchell     28 defendant SNG.ONE is an entity whose form currently is unknown to Ubisoft.
Silberberg &
 Knupp LLP
                                                             6
               Case 2:20-cv-00478-DDP-AS Document 1 Filed 01/16/20 Page 7 of 24 Page ID #:7



                1 Ubisoft is informed and believes, and on that basis alleges, that SNG.ONE is the
                2 alter ego of Uttih, B.R., Kuehl, Kruk, and/or Defendant Doe shortnamegame and
                3 that Uttih, B.R., Kuehl, Kruk, shortnamegame and SNG.ONE have a unity of
                4 interest and ownership such that the separate personalities of the entity and the
                5 person cease to exist, and that SNG.ONE was created for the express purpose of
                6 shielding Uttih, B.R., Kuehl, Kruk, and shortnamegame from the legal
                7 consequences resulting from their operation, development, and provision of the
                8 DDoS Services and DDoS Attacks.
                9         16.    Ubisoft is informed and believes, and on that basis alleges, that
               10 Defendant Doe 1, a/k/a shortnamegame and apple.id12343@gmail.com, assists in
               11 operation and sale of the DDoS Services. The true names and capacities, whether
               12 individual, corporate, associate, or otherwise, of shortnamegame are unknown to
               13 Ubisoft, which has therefore sued said defendants by such fictitious names.
               14         17.    The true names and capacities, whether individual, corporate,
               15 associate, or otherwise, of Does 2 through 10 are unknown to Ubisoft, which has
               16 therefore sued said defendants by such fictitious names. These defendants include
               17 individuals whose real identities are not yet known to Ubisoft, but who are acting
               18 in concert with one another, often under the guise of Internet aliases, in committing
               19 the unlawful acts alleged herein. Ubisoft will seek leave to amend this complaint
               20 to state their true names and capacities once said defendants’ identities and
               21 capacities are ascertained. Ubisoft is informed and believes, and on that basis
               22 avers, that all defendants sued herein are liable to Ubisoft as a result of their
               23 participation in all or some of the acts set forth in this complaint. (All of the
               24 aforementioned defendants collectively are referred to herein as “Defendants.”)
               25         18.    Ubisoft is informed and believes, and on that basis alleges, that at all
               26 times mentioned in this complaint, each of the Defendants was the agent of each of
               27 the other Defendants and, in doing the things averred in this complaint, was acting
  Mitchell     28 within the course and scope of such agency.
Silberberg &
 Knupp LLP
                                                              7
               Case 2:20-cv-00478-DDP-AS Document 1 Filed 01/16/20 Page 8 of 24 Page ID #:8



                1                      FACTS APPLICABLE TO ALL CLAIMS
                2                                    Ubisoft And R6S
                3         19.    Ubisoft is a video game publisher, engaged in the business of
                4 publishing high-quality software game products (the “Ubisoft Games”) in the
                5 United States. Among Ubisoft’s most popular games is Tom Clancy’s Rainbow
                6 Six: Siege (“R6S”). Ubisoft is the owner of certain exclusive rights in R6S and all
                7 of its expansions and add-ons. Ubisoft also is responsible for operating and
                8 maintaining R6S and, in connection with its partners, the R6S online servers.
                9         20.    R6S, initially released on December 1, 2015, is a team-based, online
               10 multiplayer, military-themed “first person shooter” (“FPS”) game. In R6S, players
               11 assume the role of an elite special forces operative. The player must work with
               12 other team members, and against a competing team, to complete objectives such as
               13 rescuing hostages, diffusing bombs, or securing a biohazard container. To
               14 accomplish these objectives, players must cooperate and communicate with their
               15 team members, each of which brings a particular skill set to the overall team. R6S
               16 players may play the game either “casually” or in competitive “ranked” matches
               17 where their success or failure affects their overall standing in the community.
               18         21.    R6S is a highly competitive, skill-based online game with a fixed set
               19 of rules that have been carefully designed to ensure that all players stand on equal
               20 footing and have a fair chance to defeat their opponents and progress in the game.
               21 Maintaining proper game balance is absolutely critical to the game’s success.
               22 Thousands of hours have been spent by Ubisoft to ensure that the game is fair and
               23 fun to play. If that balance is artificially upset, or if there is a perception that some
               24 players are cheating or have an unfair advantage, then players will grow frustrated
               25 with the game and stop playing. That, in turn, could disrupt the entire R6S
               26 community and cause the game to wither and die.
               27         22.    R6S is made available to the public exclusively through, and hosted
  Mitchell     28 on, dedicated servers maintained by Ubisoft and its partners (the “R6S Server” or
Silberberg &
 Knupp LLP
                                                               8
               Case 2:20-cv-00478-DDP-AS Document 1 Filed 01/16/20 Page 9 of 24 Page ID #:9



                1 “R6S Servers”) The R6S Servers enable the game to be played online, connect
                2 players of R6S to each other, and generate the online virtual world in which the
                3 game takes place. Proper functioning of the R6S Servers is critical to the
                4 functioning of R6S. Any disruption, slowdown, or interference with the R6S
                5 Servers can cause the game to become unplayable.
                6         23.    Ubisoft protects the R6S game and the R6S Servers through a variety
                7 of methods, including through contracts between Ubisoft and R6S players.
                8 Specifically, in order to access the R6S Servers and play the game, users must
                9 create and register an account with Ubisoft. In doing so, players must expressly
               10 manifest their assent to the “Ubisoft Terms of Use” and End-User License
               11 Agreement (the “TOU”), and the “Rainbow Six: Siege Code of Conduct” (the
               12 “Code of Conduct”). The entire text of the TOU is displayed to users at the time
               13 they are asked to assent to its terms and also is made available to members of the
               14 public at https://legal.ubi.com/termsofuse/en-US. The Code of Conduct is
               15 incorporated by reference in the TOU and made available to members of the public
               16 at https://rainbow6.ubisoft.com/siege/en-us/news/152-326395-16/rainbow-six-
               17 siege-code-of-conduct.
               18         24.    The TOU includes a conditional, limited license agreement between
               19 Ubisoft and its users. Under the TOU, Ubisoft licenses the right to download,
               20 copy, install, and play the Ubisoft Games (including by accessing the R6S
               21 Servers), subject to certain terms, restrictions, and conditions. Among other
               22 provisions, the Ubisoft End User License Agreement expressly states that, as a
               23 condition to the limited license: “You undertake not to directly or indirectly…
               24 modify, distort, block, abnormally burden, disrupt, slow down and/or hinder the
               25 normal functioning of all or part of the Services, or their accessibility to other
               26 Users, or the functioning of the partner networks of the Services, or attempt to do
               27 any of the above….”
  Mitchell     28
Silberberg &
 Knupp LLP
                                                              9
          Case 2:20-cv-00478-DDP-AS Document 1 Filed 01/16/20 Page 10 of 24 Page ID #:10



                1         25.    The Code of Conduct also expressly forbids “[a]ny conduct which
                2 interrupts the general flow of Gameplay in the Game client, forum, or any other
                3 Ubisoft medium,” “[a]ny attempt to edit, corrupt or change Game or server code,”
                4 and “use of third-party hacking, cheating or botting clients.”
                5         26.    It is not possible for a user to lawfully obtain access to or play R6S
                6 without expressly consenting to the TOU and Code of Conduct. Accordingly,
                7 every R6S player does so pursuant to the TOU and Code of Conduct.
                8
                9                                   DoS and DDoS Attacks
               10         27.    One way that video game hackers and cheaters seek to disrupt the
               11 game experience for others is through DoS and DDoS attacks on multiplayer game
               12 servers. DoS and DDoS attacks make a targeted device, computer system,
               13 network, or server (collectively, the “targeted device”) unavailable to its legitimate,
               14 intended users through the temporary or indefinite disruption of service. This
               15 disruption of service is accomplished by overburdening the targeted device and
               16 flooding it with an abundance of illegitimate requests (or traffic), forcing it to
               17 expend the bulk of its resources responding to the illegitimate requests. A DoS or
               18 DDoS attack thus prevents the targeted device from responding to legitimate
               19 requests, and, if sufficiently overburdened, may cause the targeted device to crash. 1
               20         28.    In contrast to a DoS attack, a DDoS attack typically utilizes multiple
               21 machines operating together to attack a single target, which in “allow[ing] for
               22 exponentially more requests to be sent to the target . . . increas[es] [its] attack
               23 power . . .[and] increases the difficulty of attribution, as the true source of the
               24 attack is harder to identify.”2
               25
               26
               27   See Understanding Denial-of-Service Attacks, U.S. Comp. Emergency Readiness
                    1

                  Team, https://www.us-cert.gov/ncas/tips/ST04-015.
  Mitchell     28 2 Id.
Silberberg &
 Knupp LLP
                                                         10
          Case 2:20-cv-00478-DDP-AS Document 1 Filed 01/16/20 Page 11 of 24 Page ID #:11



                1         29.   DDoS Attacks are a highly disruptive weapon used by unscrupulous
                2 players of multiplayer games such as R6S to cheat in the game, harass others, or
                3 simply poison the online environment. In some cases, players wishing to gain an
                4 unfair advantage in R6S will engage in DDoS Attacks on the R6S Servers in order
                5 to create server “lag” – that is, a slowdown in communication between the player’s
                6 personal computer and the multiplayer server. A player experiencing a DDoS
                7 Attack on his or her R6S game will experience a variety of negative consequences
                8 such as his or her character not responding timely to player input or controls, his or
                9 her character moving erratically, and a flawed perception of where other players
               10 are located on the map. In many instances, the DDoS Attack also will cause the
               11 R6S Server to crash or reboot, abruptly ending matches in progress. By engaging
               12 in a DDoS Attack, the player who launched the attack may intend to gain an unfair
               13 advantage in the game by making the game unplayable for the opposing team.
               14 Alternatively, the player may intend to cause the match to terminate, either to
               15 annoy other players or avoid losing the match. In all cases, the victims of the
               16 attack are frustrated and angry, and may lose interest in playing R6S.
               17         30.   Because R6S is such a popular game, and players are highly
               18 competitive, a market has arisen for software or services that enable players to
               19 cheat or harass other players, including for services that allow players to engage in
               20 DDoS Attacks against the R6S Servers. Defendants are among the latest to take
               21 advantage of this market.
               22
               23                      Defendants And Their Unlawful Conduct
               24         31.   Defendants are members of a coordinated business enterprise that
               25 provides its customers with subscription-based access to the DDoS Services
               26 through a series of websites, including, but not limited to: sng.one, r6.support,
               27 r6s.support, stressed-stresser-stressing-stressers.com, and r6ddos.com (the “DDoS
  Mitchell     28 Websites”). Operating through anonymous online aliases, Defendants have
Silberberg &
 Knupp LLP
                                                            11
          Case 2:20-cv-00478-DDP-AS Document 1 Filed 01/16/20 Page 12 of 24 Page ID #:12



                1 perpetrated a malicious campaign of facilitating, encouraging, enabling,
                2 participating in, and conspiring to engage in recurring attacks on the R6S Servers.
                3        32.    Ubisoft is informed and believes, and on that basis alleges, that via the
                4 DDoS Websites – and, particularly, the website www.sng.one (the “SNG.ONE
                5 Website”), Defendants sell licenses to members of the public for access to the
                6 DDoS Services. Defendants offer three (3) tiered subscription plans for the DDoS
                7 Services: (i) Starter, (ii) Advanced, and (iii) Full Time B00ter. For the Starter
                8 plan, which offers use of a normal network and up to one concurrent attack, a
                9 license costs between 10 Euros (approximately $ 11.11) for 30 days and 90 Euros
               10 (approximately $ 99.95) for “lifetime” access. For the Advanced plan, which
               11 offers use of a VIP network and up to two concurrent attacks, a license costs
               12 between 20 Euros (approximately $ 22.21) for 30 days and 180 Euros
               13 (approximately $ 199.90) for “lifetime” access. For the Full Time B00ter plan,
               14 which offers use of a VIP network and up to three concurrent attacks, a license
               15 costs between 30 Euros (approximately $ 33.32) for 30 days and 270 Euros
               16 (approximately $ 299.85) for “lifetime” access. Ubisoft is informed and believes,
               17 and on that basis alleges, that users may purchase licenses directly from the
               18 SNG.ONE Website by making payment to or through PayPal, Bitcoin, Paysafe,
               19 Skrill, and Amazon.
               20        33.    In order to use the DDoS Services, members of the public must create
               21 and register an account with the SNG.ONE Website and purchase one of the
               22 subscription packages. The operators of the DDoS Websites then will provide the
               23 customer with access to their web-based software tools, along with instructions as
               24 to how to access the web-interface and launch DDoS Attacks on the R6S Servers.
               25 Optionally, purchasers also may pay to have members of the SNG.ONE “team”
               26 (i.e., Defendants or one of their agents or employees) “set up” their computer (such
               27 as by configuring the customer’s computer with the proper IP addresses and
  Mitchell     28 settings), so that they may immediately use the DDoS Service to attack the R6S
Silberberg &
 Knupp LLP
                                                            12
          Case 2:20-cv-00478-DDP-AS Document 1 Filed 01/16/20 Page 13 of 24 Page ID #:13



                1 Servers. Once the customer’s computer is properly configured, the purchaser may
                2 launch a DDoS Attack on the R6S Server at-will, subject only to the limitations of
                3 the license that the purchaser has paid for.
                4        34.    Depicted below is a screenshot of the Defendants’ r6s.support
                5 website, wherein subscribers may utilize Defendants’ DDoS Services to target
                6 specific game servers for the DDoS Attacks. Among the game servers listed are
                7 the R6S Servers: “Rsix Lobby Crash Time 60 Sec 0.01 EUR” and “Rsix Lobby
                8 Freeze 180 Sec 0.01 EUR.” Also listed as potential targets are the game servers
                9 for other popular online multiplayer games such as Fortnite, FIFA 20, and MW4
               10 (Call of Duty: Modern Warfare 4).
               11
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23        35.    When executed, the DDoS Attacks flood the R6S Servers, overload its
               24 network, slow down the servers, and often cause a complete server crash,
               25 disconnecting all players engaged in an R6S match on the targeted server (and
               26 thereby ending their game prematurely). Even when the DDoS Attacks do not
               27 result in a server crash, however, they nonetheless disrupt and interfere with access
  Mitchell     28 to the R6S Servers. Defendants have weaponized these DDoS Attacks, providing
Silberberg &
 Knupp LLP
                                                            13
          Case 2:20-cv-00478-DDP-AS Document 1 Filed 01/16/20 Page 14 of 24 Page ID #:14



                1 some R6S players looking for an unfair advantage with the ability to cheat. By
                2 utilizing the DDoS Services to burden the R6S Servers – but not so much that the
                3 server crashes – Defendants’ DDoS Services can be used to create lag (or a slow
                4 response time from the R6S Servers) in the middle of a match. In addition to
                5 disrupting and interfering with regular gameplay, this can, and regularly does,
                6 frustrate legitimate players into quitting the match, while rewarding any remaining
                7 player with ranked points.
                8         36.   Depicted below is a screenshot of an executed DDoS Attack sent
                9 through Defendants’ DDoS Services and the SNG.ONE Website, which Ubisoft
               10 tracked to an IP address associated with SNG.ONE.
               11
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21         37.   By offering, marketing, and providing their DDoS Services to active
               22 R6S players, Defendants have induced countless players to breach the Ubisoft
               23 TOU and Code of Conduct. Ubisoft also is informed and believes that Defendants
               24 have received substantial revenue from their distribution of, and sale of licenses to,
               25 the DDoS Services.
               26         38.   In addition to providing the DDoS Services, Defendants provide
               27 extensive and ongoing customer support and technical assistance. On the
  Mitchell     28 SNG.ONE Website, Defendants advertise that “[w]e have multiple moderators
Silberberg &
 Knupp LLP
                                                            14
          Case 2:20-cv-00478-DDP-AS Document 1 Filed 01/16/20 Page 15 of 24 Page ID #:15



                1 with very good knowledge to help you out.” Defendants, including Doe
                2 Defendants operate and communicate via online chats maintained on the
                3 SNG.ONE Website or on the online “chat room” system known as “Discord.”
                4 Using anonymous online aliases, Defendants regularly communicate with
                5 customers of the DDoS Services on a variety of topics related to the DDoS
                6 Services.
                7        39.    Defendants’ provision of the DDoS Services and repeated DDoS
                8 Attacks on Ubisoft’s computer systems, network, and servers disrupts, interferes
                9 with, and prevents R6S from operating properly. Moreover, in the case of a server
               10 or network crash, Defendants’ DDoS Attacks deny R6S’s legitimate and
               11 authorized users access to the R6S Servers, and more importantly, the game.
               12 Defendants’ provision of the DDoS Services, especially in the United States, has
               13 caused severe harm to Ubisoft, including irreparable damage to its customers’
               14 goodwill and trust.
               15        40.    Defendants are well aware of the harm that the DDoS Services and
               16 DDoS Attacks cause to Ubisoft. Indeed, Defendants have gone out of their way to
               17 taunt and attempt to embarrass Ubisoft for the damage its services have caused to
               18 R6S. For example, a Twitter account operated by one or more of Defendants has
               19 repeatedly mocked Ubisoft’s security efforts, including Ubisoft’s efforts to ban
               20 individuals utilizing Defendants’ DDoS Services. 3 A screen capture of one
               21 instance of Defendants’ taunts is provided below:
               22
               23
               24
               25
               26
               27  See Twitter, SNG.ONE, what else?,
                    3


  Mitchell        https://twitter.com/shortnamegame/status/1174436108911939584
               28 December 16, 2019).                                          (last accessed
Silberberg &
 Knupp LLP
                                                          15
          Case 2:20-cv-00478-DDP-AS Document 1 Filed 01/16/20 Page 16 of 24 Page ID #:16



                1
                2
                3
                4
                5
                6
                7
                8
                9
               10
               11
               12         41.   Additionally, knowing that this lawsuit was likely imminent,
               13 Defendants have hastily sought to conceal evidence concerning their involvement,
               14 even going so far as to create and publish a fictional seizure notice on one of the
               15 websites used by Defendants (the “r6s.support website”). A screen capture of this
               16 fictional seizure notice, which, inter alia, falsely claimed that the domain had been
               17 seized by “Microsoft Inc. and Ubisoft Entertainment” pursuant to “Operation
               18 (D)DoS OFF[,]” is depicted below:
               19
               20
               21
               22
               23
               24
               25
               26
               27 Defendants have admitted that they created this fictional seizure notice “in order to
  Mitchell     28 get Ubisoft to admit that they have a problem.”
Silberberg &
 Knupp LLP
                                                            16
          Case 2:20-cv-00478-DDP-AS Document 1 Filed 01/16/20 Page 17 of 24 Page ID #:17



                1         42.   Defendants and those working in concert with them have sought to
                2 unlawfully and unfairly enrich themselves by creating, selling, distributing,
                3 supporting, updating, and providing access to the DDoS Services, at the expense of
                4 Ubisoft, its legitimate customers, R6S, and the R6S community. Defendants’
                5 DDoS Attacks represent an enormous threat to R6S and Ubisoft, and have caused,
                6 and continue to cause, serious and irreparable harm to Ubisoft, its valuable player
                7 community, and its business interests. Such harm is immediate, massive and
                8 irreparable, and includes (but is not limited to) the following:
                9               (a)    Defendants irreparably harm the ability of Ubisoft’s legitimate
               10 customers in the United States to enjoy and participate in the online experience
               11 carefully created by Ubisoft. That, in turn, causes users to grow dissatisfied with
               12 R6S, lose interest, and stop playing.
               13               (b)    Defendants’ conduct has forced Ubisoft to spend significant
               14 sums of money (and vast amounts of time) attempting to remediate the damage
               15 caused by the DDoS Services and DDoS Attacks. This includes employing new
               16 network and traffic management technologies that counteract the effects of
               17 Defendants’ DDoS Attacks, responding to player complaints, employing personnel
               18 to police the games to detect the use of the DDoS Services, reducing the number of
               19 R6S matches per server to mitigate the impact of DDoS Attacks, and “banning”
               20 (i.e., permanently deleting the accounts of) users who are using the DDoS
               21 Services.
               22               (c)    Defendants’ conduct harms Ubisoft’s reputation and results in
               23 the loss of significant customer goodwill, in the United States and worldwide.
               24         43.   Defendants’ conduct has resulted in damage to Ubisoft in an amount
               25 to be proven at trial. Additionally, unless and until Defendants are preliminarily or
               26 permanently enjoined, Ubisoft will continue to suffer severe harm from the DDoS
               27 Services.
  Mitchell     28
Silberberg &
 Knupp LLP
                                                             17
          Case 2:20-cv-00478-DDP-AS Document 1 Filed 01/16/20 Page 18 of 24 Page ID #:18



                1                                       COUNT I
                2                  Violation of the Computer Fraud and Abuse Act
                3                               [18 U.S.C. §§ 1030 et seq.]
                4         44.   Ubisoft realleges and incorporates by reference the allegations in
                5 paragraphs 1 through 43, as if set forth fully herein.
                6         45.   The R6S Servers are computer servers used by Ubisoft to engage in
                7 interstate and foreign commerce. The R6S Servers are protected computers under
                8 18 U.S.C. § 1030(e)(2).
                9         46.   By reason of the acts and omissions complained of herein,
               10 Defendants, and/or others acting in concert with Defendants, or with their
               11 knowledge, (a) knowingly caused the transmission of a program, information, code
               12 or command, and as a result of such conduct intentionally caused damage to the
               13 R6S Servers, and (b) intentionally accessed the R6S Servers without authorization
               14 or outside the scope of their authorization, and in doing so caused damage and/or
               15 loss to Ubisoft’s dedicated R6S Servers. Alternatively or additionally, Defendants
               16 conspired with their customers to engage in such activities, including by
               17 knowingly facilitating and enabling unauthorized and damaging transmissions to,
               18 or access to, the R6S Servers.
               19         47.   Through the foregoing activities, Defendants have significantly
               20 impaired the integrity and availability of Ubisoft’s computer servers, including by
               21 disrupting the normal operation of such servers, impeding the ability of authorized
               22 users to actively engage with and access Ubisoft’s computers, and causing harmful
               23 and disruptive network and server outages.
               24         48.   As a result of Defendants’ conduct, Ubisoft has suffered damages in
               25 excess of the $5,000 statutory minimum. Ubisoft has been damaged by
               26 Defendants’ actions, including in the form of decreased participation by players in
               27 R6S, repairing servers that have been taken offline or damaged, and expending
  Mitchell     28 resources to respond to the DDoS Attacks.
Silberberg &
 Knupp LLP
                                                             18
          Case 2:20-cv-00478-DDP-AS Document 1 Filed 01/16/20 Page 19 of 24 Page ID #:19



                1         49.    Ubisoft has also suffered irreparable and incalculable harm and
                2 injuries resulting from Defendants’ conduct in the form of damages to its
                3 customers’ goodwill and trust.
                4         50.    On information and belief, Defendants have continued to attack the
                5 R6S Servers with the intent of harming Ubisoft and will continue to do so unless
                6 enjoined.
                7
                8                                        COUNT II
                9                 Violation of Computer Data Access and Fraud Act
               10                                [Cal. Penal Code § 502]
               11         51.    Ubisoft realleges and incorporates by reference the allegations in
               12 paragraphs 1 through 50, as if set forth fully herein.
               13         52.    The R6S Servers constitute computers, computer systems, and/or
               14 computer networks within the meaning of Cal. Penal Code § 502(b).
               15         53.    Defendants repeatedly, knowingly, and without permission have
               16 disrupted or caused the disruption of the R6S Servers.
               17         54.    As a direct result of Defendants’ unlawful conduct, Defendants have
               18 caused damage to Ubisoft in an amount to be proven at trial. Ubisoft also is
               19 entitled to recover reasonable attorneys’ fees under Cal. Penal Code § 502(e).
               20         55.    Defendants’ acts were willful and malicious, done with the deliberate
               21 intent to harm Ubisoft. Ubisoft is therefore entitled to punitive damages.
               22         56.    In addition, Ubisoft has suffered and will continue to suffer
               23 irreparable harm, and its remedy at law is not itself adequate to compensate it for
               24 injuries inflicted by Defendants. Ubisoft is entitled to injunctive relief.
               25
               26
               27
  Mitchell     28
Silberberg &
 Knupp LLP
                                                             19
          Case 2:20-cv-00478-DDP-AS Document 1 Filed 01/16/20 Page 20 of 24 Page ID #:20



                1                                      COUNT III
                2                                  Trespass to Chattels
                3         57.   Ubisoft realleges and incorporates by reference the allegations in
                4 paragraphs 1 through 56, as if set forth fully herein.
                5         58.   Ubisoft is the owner of certain exclusive rights in R6S as well as
                6 rights in and to the R6S Servers.
                7         59.   Defendants’ DDoS Attacks have intentionally and without permission
                8 disrupted and interfered with the use and enjoyment of the R6S Servers by
                9 authorized users. For example, and without limitation, Defendants have
               10 diminished and impaired the condition, quality, and value of the R6S Servers and
               11 networks through the consumption of Ubisoft’s bandwidth and server capacity, and
               12 impaired the operation of the R6S Servers to such an extent that at times during
               13 Defendants’ DDoS Attacks the R6S Servers have been rendered temporarily
               14 inoperable.
               15         60.   Ubisoft is entitled to recover any and all damages it sustained as a
               16 result of such trespass, in an amount to be determined at trial. Defendants’ trespass
               17 interfered with, and damaged, the integrity and functionality of Ubisoft’s computer
               18 systems, servers, and networks. Upon information and belief, Defendants will
               19 continue to commit such acts, to the point of denying effective access to Ubisoft’s
               20 customers and preventing Ubisoft from using its computer systems, servers, and
               21 networks for their intended purpose. Defendants’ trespass therefore threatens to
               22 cause irreparable harm to Ubisoft for which Ubisoft’s remedy at law is not
               23 adequate to compensate it for the injuries inflicted and threatened.
               24
               25                                      COUNT IV
               26                Intentional Interference With Contractual Relations
               27         61.   Ubisoft realleges and incorporates by reference the allegations in
  Mitchell     28 paragraphs 1 through 60 as if set forth fully herein.
Silberberg &
 Knupp LLP
                                                             20
          Case 2:20-cv-00478-DDP-AS Document 1 Filed 01/16/20 Page 21 of 24 Page ID #:21



                1         62.   As described herein, in order to install and play R6S, licensed users in
                2 the United States first must assent to the TOU and Code of Conduct.
                3         63.   Ubisoft’s contracts with its users are valid and enforceable.
                4         64.   Each time a purchaser of the DDoS Services uses the DDoS Services
                5 in connection with R6S, he or she breaches the TOU and Code of Conduct.
                6 Ubisoft is informed and believes, and on that basis alleges, that hundreds or
                7 thousands of such breaches have taken place by Defendants’ customers.
                8         65.   Ubisoft is informed and believes, and on that basis alleges, that
                9 Defendants are aware of the contracts between Ubisoft and its users in the United
               10 States, and additionally are aware of the TOU and Code of Conduct by virtue of
               11 their own Ubisoft accounts. Defendants specifically are aware that the TOU and
               12 Code of Conduct prohibit players from using the DDoS Services or engaging in the
               13 DDoS Attacks. Nevertheless, Defendants intentionally encourage and induce users
               14 of R6S to purchase and use the DDoS Services, knowing that the use of these
               15 products by their customers is a breach of these customers’ contracts with Ubisoft.
               16         66.   By inducing Ubisoft’s users to breach their contracts with Ubisoft,
               17 Defendants have intentionally interfered, and continue to interfere, with the
               18 contracts between Ubisoft and its users.
               19         67.   As a result of Defendants’ actions, Ubisoft has suffered damage in an
               20 amount to be proven at trial, including but not limited to a loss of goodwill among
               21 users of R6S, diversion of Ubisoft resources to attempt to detect and prevent the
               22 use of the DDoS Services, decreased profits, and a loss of profits from users whose
               23 accounts Ubisoft has terminated for violation of the TOU and Code of Conduct in
               24 the United States.
               25         68.   Defendants’ intentional interference with the contracts between
               26 Ubisoft and its licensed users in the United States entitles Ubisoft to injunctive
               27 relief and compensatory damages, the imposition of a constructive trust over
  Mitchell     28 Defendants’ wrongfully obtained proceeds, and other available relief.
Silberberg &
 Knupp LLP
                                                             21
          Case 2:20-cv-00478-DDP-AS Document 1 Filed 01/16/20 Page 22 of 24 Page ID #:22



                1         69.   Defendants are guilty of oppression, fraud, or malice, and Ubisoft, in
                2 addition to its actual damages, by reason thereof, is entitled to recover exemplary
                3 and punitive damages against Defendants.
                4
                5                                       COUNT V
                6                                  Unfair Competition
                7                           (Cal. Bus. & Prof. Code § 17200)
                8         70.   Ubisoft realleges and incorporates by reference the allegations in
                9 paragraphs 1 through 69, as if set forth fully herein.
               10         71.   The acts and conduct of Defendants constitute unfair competition in
               11 the United States under California Business & Professions Code § 17200 et seq.
               12 and under California common law.
               13         72.   As a direct and proximate result of Defendants’ unfair competition in
               14 the United States, Ubisoft has been damaged, and Defendants have been unjustly
               15 enriched, in an amount to be proven at trial for which damages and/or restitution
               16 and disgorgement is appropriate. Such damages and/or restitution and
               17 disgorgement should include a declaration by this Court that Defendants are
               18 constructive trustees for the benefit of Ubisoft, and an order that Defendants
               19 convey to Ubisoft the gross receipts received or to be received that are attributable
               20 to the sale of the DDos Services in the United States.
               21         73.   Defendants are guilty of oppression, fraud or malice, and Ubisoft, in
               22 addition to its actual damages, by reason thereof, is entitled to recover exemplary
               23 and punitive damages against Defendants.
               24         74.   As a result of Defendants’ acts and conduct in the United States,
               25 Ubisoft has sustained and will continue to sustain substantial, immediate, and
               26 irreparable injury, for which there is no adequate remedy at law. Ubisoft is
               27 informed and believes, and on that basis avers, that unless enjoined and restrained
  Mitchell     28 by this Court, Defendants will continue to engage in unfair competition. Pursuant
Silberberg &
 Knupp LLP
                                                             22
          Case 2:20-cv-00478-DDP-AS Document 1 Filed 01/16/20 Page 23 of 24 Page ID #:23



                1 to California Business & Professions Code § 17203, Ubisoft is entitled to
                2 temporary, preliminary and permanent injunctions prohibiting further acts of unfair
                3 competition.
                4
                5                               PRAYER FOR RELIEF
                6         WHEREFORE, Ubisoft prays that this Court enter judgment in its favor on
                7 each and every claim for relief set forth above and award it relief, including but not
                8 limited to an order:
                9         1.     Preliminarily and permanently enjoining Defendants, their officers,
               10 employees, agents, subsidiaries, representatives, distributors, dealers, members,
               11 affiliates, and all persons acting in concert or participation with Defendants from:
               12 (i) knowingly and intentionally disrupting and preventing authorized users of R6S
               13 from actively engaging with and accessing the R6S Servers, in violation of, inter
               14 alia, the Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C. §§ 1030 et seq.,
               15 and California Penal Code § 502; (ii) intentionally and without permission,
               16 impairing the integrity, availability, and condition of the R6S Servers and
               17 networks, in violation of California’s common law prohibiting trespass to chattel;
               18 (iii) intentionally interfering with Ubisoft’s contracts with players in the United
               19 States; and (iv) engaging in unfair competition in the United States.
               20         2.     Requiring Defendants to shut down the DDoS Services, the DDoS
               21 Websites, the SNG.ONE Website, and any colorable version or copies thereof,
               22 including any social networks utilized and operated by Defendants in connection
               23 with the DDoS Services, hosted at any domain, address, location, or ISP.
               24         3.     Requiring Defendants to deliver to Ubisoft all copies of materials that
               25 infringe or violate any of Ubisoft’s rights, as described herein.
               26         4.     Requiring Defendants to provide Ubisoft with an accounting of any
               27 and all sales of products or services in the United States that infringe or violate any
  Mitchell     28 of Ubisoft’s rights, as described herein.
Silberberg &
 Knupp LLP
                                                              23
          Case 2:20-cv-00478-DDP-AS Document 1 Filed 01/16/20 Page 24 of 24 Page ID #:24



                1         5.    Requiring Defendants and their officers, servants, employees, agents
                2 and any persons who are, or on notice and upon continued provision of services
                3 would be, in active concert or participation with them, including but not limited to
                4 the domain name registrars and registries administering, holding, listing, or
                5 otherwise having control over the domain name sng.one, r6.support, r6s.support,
                6 stressed-stresser-stressing-stressers.com, r6ddos.com or any other domain name
                7 used in conjunction with Defendants’ infringing activities to transfer such domain
                8 name to Ubisoft’s ownership and control, including, inter alia, by changing the
                9 registrar of record to the registrar of Ubisoft’s choosing, unless Ubisoft requests
               10 that such domain name be held and/or released rather than transferred.
               11         6.    Awarding Ubisoft its full costs, attorneys’ fees, and investigatory fees
               12 in this action pursuant to Cal. Penal Code § 502, and other applicable laws.
               13         7.    Awarding Ubisoft exemplary and punitive damages against
               14 Defendants on Ubisoft’s second cause of action for violation of Cal. Penal Code §
               15 502 and on Ubisoft’s fourth cause of action for intentional interference with
               16 contractual relations.
               17         8.    Awarding Ubisoft restitution of Defendants’ unlawful proceeds,
               18 including an accounting of any and all sales of the DDoS Services in the United
               19 States, and/or any other products or services that violate any of Ubisoft’s rights
               20 described herein.
               21         9.    Imposing a constructive trust over the proceeds unjustly obtained by
               22 Defendants through their sale of the DDoS Services in the United States, and/or
               23 any other products or services that violate any of Ubisoft’s rights described herein.
               24         10.   Awarding such other and further relief as this Court may deem just
               25 and appropriate.
               26 DATED: January 16, 2020               MITCHELL SILBERBERG & KNUPP LLP
               27
                                                        By:     /s/ Marc E. Mayer
  Mitchell     28                                               Marc E. Mayer
Silberberg &
 Knupp LLP
                                                                Attorneys for Plaintiff UBISOFT, INC.
                                                              24
